ACCEPTED
                                                                                          12-14-00295-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                      1/7/2015 3:35:26 PM
                                                                                             CATHY LUSK
                                                                                                   CLERK

                                 NO. 12-14-00295-CR

             ON APPEAL FROM THE 159TH JUDICIAL DISTRICT COURTFILED IN
                         ANGELINA COUNTY, TEXAS       12th COURT   OF APPEALS
                                                           TYLER, TEXAS
                           CAUSE NO. 2013-0615         1/7/2015 3:35:26 PM
                                                                       CATHY S. LUSK
                                                         TH               Clerk
 SHADONDRA JENKINS                       §   IN THE 12        COURT   OF APPEALS
                                         §
                                         §   OF
 vs.                                     §
                                         §
 STATE OF TEXAS                          §   TYLER, TEXAS




        MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:
        Now comes Shadondra Jenkins, Appellant in the above styled and numbered
cause, and moves this Court to grant an extension of time to file appellant's brief,
pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good
cause shows the following:
        1.      This case is on appeal from the 159th District Court of Angelina
County, Texas.
        2.      The case below was styled the STATE OF TEXAS vs. Shadondra
Jenkins, and numbered 2013-0615.
        3.      Appellant was convicted of two counts of Injury to a Child.
        4.      Appellant was assessed a sentence of One hundred and fourteen
months Texas Department of Criminal Justice Institutional Division on October 2,
2014.
        5.      Notice of appeal was given on October 9, 2014.
        6.      The clerk's record was filed on November 4, 2014; the reporter's record
was filed on December 9, 2014.
      7.     The appellate brief is presently due on January 8, 2014.
      8.     Appellant requests an extension of time of thirty (30) days from the
present date, i.e. January 8, 2015.
      9.     No extensions to file the brief have been received in this cause.
      10.    Defendant is currently incarcerated.
      11.    Appellant relies on the following facts as good cause for the requested
extension:
      In addition to the holiday schedule, Counsel for appellant has been court
appointed on three pending appeals, which includes the above captioned brief in
Angelina County and one appeal pending in Trinity County and requests additional
time to complete his review of the records and prepare the brief.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Court grant this Motion to Extend Time to File Appellant's Brief, and for such other
and further relief as the Court may deem appropriate.

                                              Respectfully submitted:

                                                /s/John D. Reeves
                                              ____________________
                                              John D. Reeves
                                              Attorney at Law
                                              1007 Grant
                                              Lufkin, Texas 75901
                                              Phone (936) 632-160
                                              Fax: (936) 632-1640
                                              tessabellus@yahoo.com
                                              SBOT # 16723000
                                              Counsel for Appellant
                     CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. 10.1 (5), certify that the staff of the undersigned
conferred with opposing counsel who indicated that she does not oppose this
motion.
                                           /s/John D. Reeves
                                    ___________________________
                                    John D. Reeves



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s
First Motion to Extend Time to file Appellant’s Brief on this 7h day of January,
2015 forwarded to State’s Attorney, April Ayers-Perez, Assistant District
Attorney, Angelina County, by electronic service at aperez@angelinacounty.net.


                                           /s/John D. Reeves
                                     __________________________
                                     John D. Reeves
                                     Attorney for Appellant,
                                     Shadondra Jenkins